Title: To James Madison from Alexander J. Dallas, 13 June 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Department of War, 13th: June, 1815.
                    
                    The acting secretary of war has the honor to represent to the President of the United States,
                    That the Board of General officers recommended that the whole of the

Garrison surgeons and surgeon’s mates should be retained in service, understanding them not to exceed two surgeons, and twenty surgeon’s mates; but in the execution of the Act fixing the military peace establishment, it was thought adviseable, in the first instance, to act upon a reduced scale of the medical staff, leaving the necessity of an alteration to be manifested by experience and observation; and, accordingly, only two Garrison surgeons, and ten Garrison surgeon’s mates were provisionally placed upon the Army register.
                    That from various communications, it appears to be expedient to retain provisionally, at least one Hospital Surgeon, and ten Garrison Surgeon’s mates, in addition to the number at present retained; and the acting secretary of war is induced from the most favorable testimonials to present the following names to the consideration of the President.
                    Hospital surgeon, provisionally retained.
                    Tobias Watkins, Baltimore.
                    Garrison surgeon’s mates, provisionally retained.
                    George W. Maupin,   Norfolk.
                    Cornelius Coningham, New London.
                    John H. Sackett,   New York.
                    Joseph Goodhue,
                    William Ballard,
                    Charles Taylor,
                    John Trevett,
                    P. Macauley,
                    Solomon Wolcott.
                    All which is respectfully submitted.
                    
                        A. J. Dallas.
                    
                